      Case: 3:19-cv-00285-NBB-JMV Doc #: 10 Filed: 06/25/20 1 of 1 PageID #: 52




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

LINDA HOLMES                                                                                PLAINTIFF

V.                                                     CIVIL ACTION NO. 3:19-cv-285-NBB-JMV

WALMART STORES, INC.                                                                     DEFENDANT

                ORDER GRANTING UNOPPOSED MOTION TO REMAND

        This cause comes before the court upon Plaintiff’s motion to remand. Plaintiff Linda

Holmes filed this premises liability action against defendant, Walmart Stores, Inc.,1 (“Walmart”)

in the Circuit Court of Union County, Mississippi, on November 8, 2019, after she allegedly

slipped and fell in a puddle of water on Defendant’s premises and suffered injuries. Defendant

removed the case to this court on December 18, 2019, invoking the court’s diversity of

citizenship jurisdiction under 28 U.S.C. § 1332.

        Though Plaintiff originally sought $100,000.00 in damages, upon Defendant’s removal,

she filed the present motion to remand and attached an affidavit and binding stipulation that she

seeks less than $75,000.00 against Defendant and will agree to a remittitur if the court or jury

awards damages in excess of that amount. Defendant Walmart accepts said stipulation and does

not object to the motion to remand.

        Accordingly, it is ORDERED that Plaintiff’s motion to remand is GRANTED, and this

case is hereby remanded to the Circuit Court of Union County, Mississippi.

        This 25th day of June, 2020.

                                                         /s/ Neal Biggers
                                                         NEAL B. BIGGERS, JR.
                                                         UNITED STATES DISTRICT JUDGE


1
 Defendant asserts that Walmart Stores, Inc., is an improper party and that Walmart Stores East, LP, is
the proper entity.
